Judgment, Supreme Court, New York County (Eduardo Padro, J.), rendered February 7, 2005, convicting defendant, after a jury trial, of leaving the scene of an incident without reporting and aggravated unlicensed operation of a motor vehicle in the second degree, and sentencing him to an aggregate term of lVs to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the jury’s credibility determinations.
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they primarily involve matters outside the record concerning counsel’s strategy and preparation (see People v Rivera, 71 NY2d 705, 709 [1988]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. We have considered and rejected defendant’s arguments relating to the sentencing proceeding. Concur—Tom, J.P, Andrias, Buckley and DeGrasse, JJ.